 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDN. Company knowledge of the UnionThe final matter to be considered in this case involves the company knowledgeof the Union and its concern.Mr. T. M. Davidson, port adjutant, National Mari-time Union of America, CIO, was called as a witness for the General Counsel.Mr. Davidson testified that on June 4 he had a telephone conversation with Mr. Kingand after introducing himself he advised King that he had been asked by this groupof people to represent them in their labor negotiations but did not recall any otherparticulars of that conversation.The evidence indicates that this conversation oc-curred between 10 and 12 o'clock that morning.Also he visited and talked at somelength with Mrs. Thomas.Without detailing the evidence, which in the main isnot contradicted, I find that the Company had knowledge of the Union's interest inthe case, but this knowledge was "after the fact," in other words, after the crews hadmade their decision and quit their employment.There is no showing of the Com-pany refusing to reinstate its employees because of their membership in, sympathyfor, and activities in behalf of the Union, nor of its threatening to tie up Respond-ent's towboats and not engage in transportation of commodities by river for hire as acontract and common carrier if the Union became the exclusive bargaining repre-sentative of its employees for the purpose of discouraging engagements in con-certed activities and discouraging membership in, sympathy for, and activity in be-half of the Union.Neither did Respondent discharge the employees listed in thecomplaint because of their engagement in and concerted activity and because oftheirmembership in and activity in behalf of the Union, nor refuse to reinstate saidemployees because of such membership and activity in violation of the Act.In conclusion, I subscribe to Counsel Naimark's point:General Counsel is aware of the fact that this case here presents a clear questionof credibility.The Examiner has a difficult problem in determining, whetheror not the General Counsel's witnesses are telling the truth or whether Respond-ent's witnesses are telling the truth.The resolution of this overall question, though difficult to winnow the chaff fromthe wheat, to separate the truth from the untruth, is simple to state-the truth iswith the Respondent's witnesses.Accordingly, I will recommend that the complaint be dismissed in its entirety.CONCLUSIONS OF LAW1.Arrow Transportation Company and Tennessee Valley Sand and ^Gravel, Com-pany is and, at all times relevant herein, was engaged in commerce within the mean-ing of Section 2 (6) and (7) of the Act.2.Respondent has not engaged in and is not engaging in any unfair labor prac-tices within the meaning of the Act.3.NationalMaritime Union of America, CIO, is a labor organization withinthe meaning of Section 2 (5) of the Act.[Recommendations omitted from publication.]SOLARAIRCRAFTCOMPANYandLOCAL No. 52, UNITED TOOL ANDDIEMAKERS OFAMERICA, AFFILIATEDWIT-111THE NATIONAL INDEPENDENTUNIONCOUNCIL.Case No. 18-CA-507. July9,1954Decisionand OrderOn February 15, 1954, Trial Examiner C. W. Whittemore issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in the unfair labor practices al legedin the complaint, and recommending that the complaint be dismissedin its entirety, as set forth it the copy of the Intermediate Reportattached hereto.Thereafter, the-Union filed exceptions to the Inter-109 NLRB No. 22. SOLAR AIRCRAFT COMPANY131mediate Report and a supporting brief. The Union's request for oralargument is hereby denied because the record and the exceptions andbrief, in our opinion, adequately present the issues and the positionsof the parties.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are -hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.[The Board dismissed the complaint.]Intermediate ReportSTATEMENT OF THE CASECharges having been duly filed and served, a complaint and notice of hearingthereon having been issued and served by the General Counsel of the NationalLabor Relations Board, and an answer having been filed by the above-named Re-spondent, a hearing involving allegations of unfair labor practices in violation of Sec-tion 8,(a) (1), (3), and (5) of the National Labor Relations Act, as amended, 61Stat. 136, herein called the Act, was held in Des Moines, Iowa, on November 30,December 1, 2, and 3, 1953, before the undersigned Trial Examiner.In substance the complaint alleges and the answer denies that the Respondent:(1) Since January 26, 1953, has refused to bargain collectively with the chargingUnion as the exclusive representative of all employees in an appropriate bargainingunit; (2) since April 10, 1953, has discriminatorily refused to reinstate 12 namedemployees because they engaged in protected concerted activities; (3) at varioustimes beginning in January 1953, has threatened and warned its employees againstgoing on strike and has encouraged employees to participate in a back-to-workmovement, and (4) by such conduct has interfered with, restrained, and coercedemployees in the exercise of rights guaranteed by Section 7 of the Act.At the hearing all parties were represented and were afforded full opportunity tobe heard, to examine and cross-examine witnesses, to introduce evidence pertinentto the issues, to argue orally upon the record, and to file briefs and proposed findingsof fact and conclusions of law.A brief has been received from the Respondent andfrom General Counsel.Disposition of a motion to dismiss the complaint, voiced at the close of the hearingand upon which ruling was then reserved, is made by the findings, conclusions, andrecommendations appearing below.Upon the entire record in the case, and from his observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSolar Aircraft Company is a California corporation, with its principal office inSan Diego, California. It operates a plant at Des Moines, Iowa, with which thisproceeding is concerned, and at which it manufactures jet aircraft engine componentparts.During 1953 it purchased raw materials valued at more than $1,000,000, for useat this plant, of which more than 90 percent were shipped to it from points outsidethe State of Iowa, and during the same period made and sold products valued atmore than $1,000,000, 90 percent of which was shipped outside the State of Iowa.The Respondent is engaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDLocal No. 52, United Tool and Die Makers of America, affiliated with the NationalIndependent Union Council, is a labor organization admitting to membership em-ployees of the Respondent at its Des Moines plant.334811-55-vo1. 109-10 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE ALLEGED UNFAIR LABOR PRACTICESA. Setting in which events at issue occurredIn March 1953-which was about the middle of the period with which this caseisconcerned-the Respondent had approximately 3,300 employees on its payroll.For some years before 1952, all its production and maintenance employees had beenrepresented in collective bargaining by the International Association of Machinists.Its contractual relationship with this labor organization, so far as the record shows,had been unmarred by unfair labor practices. Following representation proceedingsinCase 18-RC-1484, the Board in July 1952, certified the charging union in thiscase as the exclusive bargaining representative of about 60 tool- and die-makers whotheretofore had been represented by the I. A. M.No question as to the appropriate-ness of the unit found by the Board is raised in this case.Local 52 made its initial bargaining request the last of July.The Respondent metpromptly with the Local's negotiating committee and from that time until January26, 1953, when the Union suddenly called a strike, the parties held about 45 meetings,some of them covering several hours. Both parties submitted various proposals andproposed contracts during this period.Between January 26 and April 10, when thestrikewas called off, eight more meetings of the parties were held. Between thelatter date and July 29, 1953, when the last negotiating meeting was held five moremeetings were held.'B. Points raised by General Counsel on the bargaining issueIt appears to be General Counsel's position that not until after the strike beganon January 26 did the Respondent refuse to bargain.The complaint alleges that"on or about" that date the Respondent took action, or declined to take action, whichhe cites as illegal refusal.The specific conduct alleged, however, as the evidenceestablishes-whatever the interpretation to be made of it-did not occur until afterthe Local had struck. In his brief General Counsel does not urge refusal to bargainbefore January 26. Indeed, in his brief General Counsel summarizes the largenumber of negotiating meetings held between July 31, 1952, and January 26, 1953,as "the customary jockeying and shifting of positions that normally accompaniessuch negotiations."Thus, although during the hearing General Counsel declined to commit himselfas to whether or not he contended that there was any refusal to bargain before thestrike, his ultimate position appears to be that there was not. In any event, theevidence warrants the finding that until the Union called the stike the Respondentnegotiated with it in complete good faith, over a period of 6 months and during atleast 45 meetings.General Counsel, in his complaint, alleges the following items of the Respondent'sconduct as tactors in his broad allegation of refusal to bargain: (1)Withdrawal ofits previous contract proposal on January 26, 1953, its failure and refusal on thatdate and thereafter to negotiate, and its statement to union negotiators that furtherbargaining was futile; (2) inducing and encouraging a back-to-work movement; (3)attempting to interfere with the internal affairs of the Union; (4) before the termina-tion of the strike refusing to negotiate concerning the return of the strikers;and (5)after termination of the strike failing and refusing to reinstate certain of the strikers!These items will be considered in the above order.Failure to negotiate after January 26:On the day of the strike, but after it hadbegun, the parties met, with a representative of the Federal Mediation Servicepresent.The Union, according to minutes of the meeting recorded by the Respond-ent's representatives, offered to accept the Company's latest proposed contract (which1 In his brief counsel for the Respondent refers to "more than seventy meetings" betweenthe negotiating committees.From the minutes produced by the Respondent at the hear-ing the Trial Examiner finds accounted for only the number above cited. It may be thatthe total of 70 includes more than 1 meeting In given days.2Without objection by General Counsel, a motion by the Respondent was granted todismiss the allegations of the complaint as to (1) encouraging employees to solicit mem-bership in the I. A. M., and (2) promising a wage benefit if employees would repudiate theUnion.Over General Counsel's objection a motion was granted to dismiss an allegationrelating to the circulation of a decertification petition. In his brief General Counsel urgesreconsideration of this last ruling.Reconsideration has been given, following review ofthe record, and no substantial reason is revealed to alter the ruling. SOLAR AIRCRAFT COMPANY133had been submitted on January 16) except as to four points.The Respondent'sreply, also according to its minutes,was as follows:The Company stated that we were not sure,at present,whether or not the lastproposal submitted by the Company would stand because of the circumstancesexisting.The Company stated that it would have to review thoroughly all of theproposal,in the light of existing circumstances.At the hearing,Industrial Relations Manager Hodges,the Company's chief nego-tiator at all meetings,explained that doubt as to the status of previous proposalswas expressed"because actually a strike had been called,and I informed the Unionthat I did not know if those proposals would stand as written.Imade that largelyas a strategical move rather than any threat or anything of that nature."The evi-dence establishes that the proposal was not, however,at that time withdrawn.TheTrial Examiner is unable to find that the Company'sposition at this meeting, asstated above,warrants more than a suspicion of possible bad faith.More reason-ably it points to resentment against the precipitate action by the Union in callingthe strike at a time when-after 45 extended negotiating meetings-all issues in dis-pute had been reduced to 2, and upon these an impasse had been reached.Althoughthe Local possessed the plain legal right to strike,in an attempt to force the em-ployer to yield to its two remaining demands, it would be unreasonable to expectthat such action would receive the hearty approval of the Company.During thelong period of negotiations the Company-as well as the Union-had made con-cessions,and a review of the minutes of both parties indicates that negotiations wereapproaching full agreement,when suddenly the strike was called.In short,bearinginmind the fact that for a full 6 months before January 26, the Employer had bar-gained in good faith,in an earnest effort to obtain a signed agreement with the Local,the Trial Examiner is unable to find that its position of January 26 was unreasonableor an index of bad faith.The parties again met on February 9,when various proposals by the Union werediscussed.According to its minutes the Company,in effect,accused the Local ofhaving bargained in bad faith,citing as points:.slowdown over several months period,attempting to negotiate jurisdictionrather than adhere to NLRB certifications,failure to submit Company pro-posals to its membership,continuous request for Union meetings during regularshift hours,and many misrepresentations published publicly by the Union.The Employer's representatives then expressed"grave doubt that any contractnegotiated with that Union would have any meaning or substance since there hadbeen no evidence of integrity demonstrated..."and stated further". . .that with-out the established element of trust,further negotiations would be fruitless."As tothismeeting,the Trial Examiner is likewise unable to find that the Respondent actu-ally refused to negotiate,or that it bargained in bad faith.In his brief, GeneralCounsel points to the fact that on this date "there was still no counterproposal fromthe Respondent."The evidence establishes the fact,but if General Counsel by citingitcontends that failure to submit a counterproposal was a failure to bargain, theTrial Examiner must find the contention to be without merit. The January full pro-posal of the Company had not yet been withdrawn.On February 24, however,the Respondent'sminutes candidly state that it "for-mally withdrew its own proposals from the bargaining table."In the absence ofreasonable justification,such action by either party to contract negotiations wouldwarrant a reasonable conclusion that it expressed an intent to withdraw from furthernegotiations and to refuse to bargain.Clearly it would support more than a meresuspicion of bad faith.The record does contain an explanation,however,which theTrial Eraminer cannot find,upon the basis of the record,iswholly without merit.In substance,Hodges said that"we needed to take a new look"at the January 16proposed contract"to see whether we could resubmit it in the same form or revisedform."And he said that the necessity arose because of certain"classified" informa-tion in its possession regarding the cancellation of certain Government contracts-which would probably result in a reduction of force in the tool shop unit.The testi-mony of the Respondent's officials is undisputed that at this time it was engaged in"100 percent"defense work,and that all of its contracts were"for the production ofhot components of jet engines under government contract."The exact nature ofthe information in the Respondent's possession at that time,or the problems whichmay or may not have arisen from it are not revealed by the record.Since neitherfactor is fully revealed,the Trial Examiner considers that the record provides no sub-stantial basis for an inference which,in his brief,General Counsel apparently wouldhave drawn-that there could have been no reasonable relationship between the pro-duction problem and the negotiation of a contract with the Union.Subsequent 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDevents establish that Respondent's contention did not rest upon fiction.Forwithin a few days after the February 24 meeting the production force-which hadnot observed the Union's picket lines-began being reduced, and such reduction hascontinued until, at the time of the hearing, about 30 percent of its March 1 total em-ployment had been laid off. The issue, it appears to the Trial Examiner, is whetheror not the withdrawal of the previous proposals by the Company was made in badfaith-and not whether the nature of the "classified" information was such as to makethe withdrawal necessary.And the credible evidence, in the opinion of the TrialExaminer, falls short of sustaining General Counsel's contention that the withdrawalwas made in bad faith.Meetings continued after February 24-indeed it appears that never has the Re-spondent refused to meet or negotiate with the Local.There is--testimony by aunion representative that at a meeting on February 26 he "believed" Hodges saidthat he did not know whether he would ever have a counterproposal to make ornot.More credible evidence establishes that Hodges was not present at this meet-ing, and the Trial Examiner does not believe that the statement was made.At the 10 meetings held by the parties from March 7 to July 29, the evidence isclear that the Union conditioned all demands submitted by it during this periodupon the full and immediate reinstatement of all strikers.As the Local's chiefnegotiator said during the hearing, "It was always our contention that there wasplenty of work for all men in the unit." In view of this union condition upon reach-ing afinal agreement which-as found below was unjustified-the Trial Examiner isnot persuaded that the failure of the Respondent to bring forward a new contractproposal after March 7 was bargaining in bad faith.The back-to-work movement:The complaint alleges that the Respondent alsoexhibited bad-faith bargaining by assisting, inducing, and encouraging "certain of.its employees to engage in a back-to-work movement." The Trial Examiner finds inthe record no credible evidence to support the claim that the Respondent "induced"any employee to engage in any such movement. No evidence was adduced to showthat the Respondent, by letter to employees or otherwise, addressed itself to indi-viduals in circumvention of their bargaining agent in an effort to get them to abandonthe strike.Itdoes appear that two union members, anxious to get back to work,did voluntarily approach a member of production management-not of the Com-pany's negotiating committee-on the point, and were merely referred to a localattorney.There is no evidence that at that time this attorney was representing theRespondent, which had its own legal staff.Credible evidence fails to support theallegation of "assistance" or "encouragement," even if it might be inferred that theattorney had been retained by the Respondent. It appears that the lawyer merelyanswered questions- voiced by the employees, pointed out the various legal activitiesthey could engage in, and left the decision up to them. In short, the Trial Examinerfinds the evidence insufficient to sustain the allegations of the complaintrelating toany "back-to-work" movement.Interferencewith union affairs:Nor does this allegation find, in the record, apreponderance of credible supporting evidence.Apparently it rests upon evidenceas to "advice" given employees who voluntarily visited the office of the same attorney.Such advice was to the effect that if they were not satisfied with their present unionleadership-and such dissatisfaction had been made clear as their reason for seek-ing his advice-they could elect new officers at their next election. If they did notwant to do that, he said, they could seek decertification of their Local and seek an-other bargaining agent'Merely pointing,out-the legal methods of attaininga'legaIend, with no promise of benefit or threat of reprisal, falls far short of illegal inter-ference with rights guaranteed employees by the Act.Refusal to negotiate concerning and failure to reinstate strikers:As to theclaimed refusal to negotiate the return of the strikers, the credible evidence-of Gen-eral Counsel's own witnesses deprives the contention of merit.As early as March 7,the Respondent's officials informed the union committees and officers that it couldnot reinstate all the tool- and die-makers then on strike.At the meeting of that dateand later it insisted that with the reduction in contracts fewer men of this craftwould be needed.When the union representatives demanded that the tool- and die-makers be taken back, if and when the strike ended, in accordance with theirseniority within the unit, the company representatives took the position that theyshould be recalled according to ability to do the specific job to be done.The subjectwas discussed and negotiated at considerable length on March 10, at which timeare unimportant hepe-except in that management's proposal was a recession fromits original position.The union representatives agreed to submit the company pro-posal to the membership.Although it appears that in fact the membership re-jected the proposal, the union officials did not report it to management, but only SOLAR AIRCRAFTCOMPANY135said that they wanted more time to consider the matter.The testimony of unionrepresentatives makes it plain that they never gave a formal answer to the Company'sproposed method of recall on March 10. The Trial Examiner finds that there is nomerit in General Counsel's contention that the Respondent refused to negotiate onthe subject to recall of strikers.Failing and refusing to reinstate certain strikers:In substance,itisGeneralCounsel's contention that by the failure to recall, up to the date of the issuance ofthe complaint, 12 named individuals who had been on strike until April 10, 1953,the Respondent discriminated against them in violation of Section 8 (a) (3) of theAct and that the same failure constituted an element in the refusal-to-bargain issue:In support of his position, General Counsel established but one fact as to whichthere is no question-that this number of former strikers had not been recalled.Any inference possible from this bare fact, however, is immediately dispelled bythe equally undisputed fact that not only since the date the strike was called offbut also since January 26, 1953, when the economic strike began, the Respondenthas hired no new tool- and die-makers. Thus, there is absent here a prime factorin almost all discrimination cases-the replacement of a union member by a non-union employee or a striker by a nonstriker.General Counsel also contends that a conclusion of discrimination must be foundbecause the recalls were not in strict order of seniority.This contention is developedfrom roots extending in two directions, that before the strike began the Respondentand the Union had agreed upon a seniority list for transfers and recalls, and thateven if no agreement had been reached former practice and sound reason demandedthe seniority method of recall.Credible testimony does not support the claim thatfinal agreement upon the seniority question had been reached by the parties.EvenGeneral Counsel's witnesses admitted that the question kept cropping up in negotia-tions, and that as late as March 10, there was difference of opinion as to what methodof recall should be used.The claim of "practice" is clearly negated by the testimonyof witness Ball, far General Counsel, who said that in his 10 years of service therehad been no general layoffs in this department.Where there had been no such layoffs,the question of recall would not have been raised.On the final point-that absenta discriminatory motive management reasonably should have recalled the strikersin strict accordance with seniority standing-the evidence in the record is insufficient,in the opinion of the Trial Examiner, to warrant this conclusion.Managementofficials testified that the selection was made, and still is being made, in accordancewith their judgment as to which man is best fitted, by experience and ability, to dothe particular job.That there is difference in personal qualifications was readilyadmitted by the chief union negotiator, as a witness.Opinions may differ, andjudgments may err, but it does not follow that a wrong judgment must be illegal.Nor does the fact that some union officers have not yet been recalled lend morethan a degree of suspicion to the question of discriminationEven that suspicionfades in view of the fact that among those who have been recalled are some 12 topofficers-including the president, vice president, secretary, and treasurer-and nego-tiating committee membersGeneral Counsel also urges, in effect, that there was no economic reason forfailure to recall all of the 60-odd strikers immediately upon' their abandonmentof the strike on April 10No credible evidence was adduced to support this conten-tion.On the contrary, the evidence brought forward by the Respondent establishesthat, because of cutbacks and contract cancellations, the overall reduction in forceat the Des Moines plant began more than a month before the strike was called off,and that the Union was then informed of the plan to reduce the number of tool-and die-makers.As noted heretofore, at the time of the hearing the plant payrollwas about 30 percent under its peak of March 1953.In short, the Trial Examiner finds the evidence insufficient to support the allega-tions of the complaint that the Respondent has discriminatorily failed and refusedto recall any former strikers.C Conclusions in summaryIn summary, the Trial Examiner concludes that the preponderance of credible evi-dence does .not sustain allegations of refusal to bargain in good faith. of discrimina-tion in recall, and of interference, restraint, and coercion:3 It will therefore berecommended that the complaint be dismissed in its entirety.3There is some evidence that many weeks before the strike was called 2 or 3 foremenvoiced the hope that the tool- and die-workers would not strike and the opinion that ifthey did some individuals might not be recalled.Accepting the evidence as true, the state-ments plainly were not coercive 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDUponthe foregoing findings offactand upon the entire record in the case, theTrialExaminer makes the following:CONCLUSIONS OF LAw1.Theoperations of the Respondent occur in commercewithin themeaning ofSection2 (6) of the Act.2.Local No. 52, United Tooland Die Makersof America,affiliatedwith theNational IndependentUnion Council,isa labor organizationwithin themeaningof Section2 (5) of the Act.2.TheRespondent has not engaged in unfair labor practices,as alleged in thecomplaint,within the meaning of Section 8 (a) (1), (3),and (5)of the Act.[Recommendations omitted from publication.]LLOYD F.RICHARDSON,SR., LLOYD F.RICHARDSON,JR.,1AND WILLIAML. RICHARDSON,D/B/A RICHARDSON MANUFACTURING COMPANYandLODGENo.628,INTERNATIONAL ASSOCIATION OF MACHINISTS,AFL.CaseNo. 13-CA-1361. July 9,1954Decision and OrderOn September 30, 1953, Trial Examiner Horace A. Ruckel issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent and theGeneral Counsel filed exceptions to the Intermediate Report and sup-porting briefs.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase, and finds merit in the Respondent's exceptions.1.The Trial Examiner found that the Respondent, by dischargingemployees Bartolomucci, Hambleton, and Hurley, who composed theUnion's shop committee, violated Section 8 (a) (3) and (5) of theAct.We do not agree.On the afternoon of January 27, 1953, Richardson instructed Bar-tolomucci to place his cut pieces of steel on pallets rather than directlyon the floor. The following morning, Richardson observed thatBartolomucci was continuing to stack the cut pieces directly on thefloor.He asked Bartolomucci why he had not followed his instruc-tions and Bartolomucci replied the night shift had not placed the cut1 Lloyd F. Richardson,Jr., Is a partner and principal figure for the Respondent In thiscase and is herein called Richardson.109 NLRB No. 5.